DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 10 February 2022 has been entered; claims 1, 14, 19, 21, 22, 26, 31, 33, 34, 37, 38, 44, and 45 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the rejection of the claims over primary reference Nagy have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In essence, the Examiner agrees that Nagy does not provide the specificity necessary to render the claims obvious, especially with respect to glass fiber content.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, 21, 22, 26, 31, 33, 34, 37, 38, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalz et al. (U.S. Patent Publication # 2016/0074787), hereinafter “Schmalz”.
With respect to claims 1, 14, 21, 26, and 44, Schmalz teaches a filter material, comprising: a first layer 25 which is a pre-filter or loading layer comprising glass and synthetic polymer fibers (Paragraphs  0073-0075]), wherein those components are the only components (“at least 95% of the particle filtration layer by weight”) and a second layer 35, which is a filtration layer, wherein layer 25 is formed using coarser fibers, therefore having lower resistance to flow, than filtration layer 35 (Fig. 1; Paragraph [0015]). Schmalz teaches that the filtration layer 35 can include more than one layer (Paragraphs [0052-0054]) and include fibers including glass fibers and have a higher resistance to flow than that of pre-filter layer 25, such that smaller particles are trapped by filtration later 35 compared to pre-filter 25 (Paragraph [0015]). Schmalz teaches that the pre-filter layer and filtration layer can be formed on (“coupled to”) a (downstream) scrim or supporting layer (Paragraph [0094]). 

Bi-component fibers are mentioned as one embodiment of an optional binder fiber by Schmalz (Paragraph [0038]). If included, it would be obvious not to select the bi-component fiber from the possible binder fibers. 

Schmalz also teaches that air permeabilities of the pre-filter layer would be consistent with having less resistance to flow as discussed in Paragraph [0015], and in Paragraph [0050], Schmalz discloses that the filtration layer air permeabilities range from 0.1 to less than 10 CFM/sf while pre-filter air permeabilities can range from 10-less than 800 CFM/sf (Paragraph [0072]). 
It is submitted that there are embodiments in Schmalz where the ratio of air permeability of the pre-filter layer to the filtration layer is within the range of 3:1 to 15:1. For example, if one of skill in the art selects 1 CFM/sq for the filtration layer and 10-15 CFM/sq for the pre-filter layer. 
Schmalz and the claims differ in that Schmalz does not teach the exact same proportions for the range in air permeability ratio as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in air permeability ratio for the pre-filter layer and filtration layer of Schmalz overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Schmalz, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
	Regarding the limitations “for liquid fuels” and “coalescing”, these are intended use limitations which are not assigned patentable weight. The Examiner submits that the filter material of Schmalz is capable of being used for liquid fuels and that the filtration layer is made up of the materials and amounts of that which are claimed, and therefore is capable of “coalescing”. It is further noted that Schmalz teaches that the filter material can be used to filter fuel and in coalescing applications, considered to be consistent with the last clause of claim 1 (Paragraph [0109]). 
With respect to claim 22, the Examiner submits that the particle filtration layer (the pre-filter layer of Schmalz is hydrophilic in air, as it is made up of entirely glass and synthetic polymer fibers as claimed, and it is specifically taught that the pre-filter layer can be selected as hydrophilic in Paragraph [0081] of Schmalz. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With respect to claim 31 and the corresponding limitations in claim 1, Schmalz teaches air permeabilities for the pre-filter layer (the “particle filtration layer”) and the filtration layer (“coalescing layer”) that overlap with the recited ranges (Paragraphs [0050, 0072]). 
Schmalz and the claims differ in that Schmalz does not teach the exact same proportions for the range in air permeabilities for the particle filtration layer and coalescing layer as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in air permeabilities for the pre-filter layer and filtration layer of Schmalz overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Schmalz, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
	With respect to claim 33, Schmalz teaches that meltblown material is optional (Paragraphs [0062, 0066]). It would have been obvious to select other polymeric fibers. 
With respect to claim 34 and the corresponding limitations in claim 1, Schmalz discloses that the average glass fiber diameter in the filtration layer ranges from 0.1 to 20 µm (Paragraph [0034]), overlapping with “0.3 to 10 µm” and “0.69 to 7.5 µm”. 
Schmalz and the claims differ in that Schmalz does not teach the exact same proportions for the range in glass fiber diameter as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in glass fiber diameter taught by Schmalz overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Schmalz, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
	 With respect to claims 37 and 38, Schmalz teaches that the pre-filter layer and filtration layer can be formed on (“coupled to”) a (downstream) scrim or supporting layer (Paragraph [0094]). 
With respect to claim 45, Schmalz discloses that the polymer fibers of the filtration layer can comprise fluorine atoms (Paragraph [0031]), at least some of which would be oriented towards the surface of the filtration layer, with the inclusion of such polymer fibers considered to be consistent with “a surface treatment”. 

19 is rejected under 35 U.S.C. 103 as being unpatentable over Schmalz et al. (U.S. Patent Publication # 2016/0074787) in view of Nagy et al. (U.S. Patent Publication # 2014/0331626), hereinafter “Schmalz” and “Nagy”.
With respect to claim 19, Schmalz teaches a support layer but does not specifically teach “wire mesh”. 
Nagy teaches that a non-fibrous support layer such as a layer formed of a wire or mesh is included to provide additional support for the filter media (Paragraph [0033]).
It would have been obvious to consult the art of layered filtration media comprising a support to determine an appropriate type of supporting layer. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	11 March 2022